Citation Nr: 0727639	
Decision Date: 09/04/07    Archive Date: 09/14/07	

DOCKET NO.  04-42 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for gastroesophageal reflux disease (GERD) with Barrett's 
esophagus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from December 1983 
to April 1984 and from January 1986 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  A review of the evidence of record reveals that the 
veteran was assigned a temporary total disability rating 
based on convalescence from December 30, 2003.  In a rating 
decision dated in April 2004, the prehospital rating of 
10 percent was reestablished, effective March 1, 2004.  By 
rating decision dated in June 2005, the evaluation of the 
veteran's disability, classified for rating purposes at that 
time as recurrent dyspepsia was increased to 30 percent, 
effective September 25, 2003.  Following termination of the 
temporary total hospital rating based on convalescence, the 
prehospital rating of 30 percent was reestablished, effective 
March 1, 2004.  

The Board notes that the only issue for consideration at this 
time is that listed on the title page of this decision.  
Other issues being considered by the RO have not been 
developed or adjudicated for the Board's review at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Manifestations of the veteran's GERD include complaints 
of heartburn and no relief from medication.  

3.  The veteran's weight is stable and there has been no 
recent evidence of melena, hematochezia, vomiting, or 
bleeding.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
30 percent for GERD with Barrett's esophagus have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.47, 
4.114, Diagnostic Code 7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, what information and evidence will 
obtain, and what information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  It is the consensus opinion within VA that these 
requirements also apply to increased rating claims.  

The veteran was sent a letter dated in January 2002 with 
regard to his claim for disabilities that included "a hernia 
in chest."  Subsequently, he was sent additional 
communications with regard to various disabilities.  In March 
2006 he was provided with information as to what evidence was 
needed to evaluate disabilities and to determine the 
beginning date of any payment to which an individual might be 
entitled.  

VA must make reasonable efforts to assist an individual in 
obtaining evidence necessary to substantiate a claim.  In 
this case, there are numerous VA treatment records associated 
with the file and the record reveals the veteran has been 
accorded VA examinations.  The evidence contains careful 
observations of symptoms over time that are required to 
adequately evaluate the veteran's gastrointestinal disability 
under all relevant rating criteria, including such 
observations as weight measurements, complaints and 
observations of various symptoms and manifestations, and 
clinical findings as to reflux and hiatal hernia, presence of 
areas of erosion, and so forth.  Accordingly, the Board finds 
it unnecessary to remand the claim for further examination.  
See Soyini v. Derwinski, 1 Vet. App. 510, 546 (1991) 
(Adhering to strict adherence to legal requirements does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdence on VA with no benefit going to the 
veteran).  

The veteran has not identified additional records pertinent 
to the claim that have not been obtained or sought by VA.  
Accordingly, no further assistance to the veteran in 
developing facts pertinent to the claim is required to comply 
with the duty to assist.  The Board notes that the veteran 
gave testimony at a hearing before a decision review officer 
at the Waco RO in May 2005.  A transcript of the hearing 
proceedings is of record and has been reviewed.  Accordingly, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

Pertinent Legal Criteria

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity in civil occupations generally.  Separate diagnostic 
codes identify the various disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating the 
service-connected disabilities, the entire medical history 
must be borne in mind.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The 30 percent rating currently assigned for symptoms related 
to GERD and hiatal hernia is assigned under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7346.  The 30 percent 
evaluation contemplates persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The next higher rating 
of 60 percent contemplates symptoms of pain, vomiting, 
material weight loss, hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Code 7346.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive, are not to be combined with 
each other.  Instead, a single evaluation will be assigned 
under the Diagnostic Code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such evaluation.  

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Code 7346.  For purposes of evaluating 
conditions in § 4.114, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain weight" 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-period 
preceding onset of the disease.  See 38 C.F.R. § 4.112.  

Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his claim.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122, 
129 (2000) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Based on a review of the evidence and the pertinent 
provisions of the rating schedule set forth above, the Board 
finds that the manifestations of the veteran's GERD with 
Barrett's esophagus do not more nearly approximate the 
criteria for a rating in excess of the 30 percent currently 
in effect.

The pertinent medical evidence of record includes the report 
of a digestive disorder examination accorded the veteran by 
VA in March 2004.  It was noted the veteran had undergone a 
laparoscopic Nissen fundoplication in December 2003.  The 
veteran described postoperative persistence of heartburn, 
nocturnal reflex, and soft stools.  

The veteran was listed as 5 feet 11 inches tall.  He 
currently weighed 239 pounds.  It was reported that earlier 
in the year he was recorded as weighing 249 pounds.  It was 
stated that a year earlier he weighed 247 pounds.  

The veteran added that since the surgery he had had no 
difficulty swallowing.  He had a sensation of reflux at night 
and had pyrosis and substernal burning.  He did not 
regurgitate previously ingested food.  He had never had GI 
bleeding.  Examination of the abdomen was negative.  There 
were three small scars from ports used for the laparoscopic 
procedure.  The examiner commented that it was a matter of 
speculation as to why the veteran had developed frequent 
postprandial bowel movements instead of the usual two a day 
he was having before he had the laparoscopic procedure.  The 
examiner believed it was likely that in some way the action 
of the veteran's vagus nerves had been changed.  

An upper gastrointestinal series done by VA in April 2004 
showed normal swallowing and esophageal peristalsis.  There 
was extrinsic narrowing of the distal esophagus around the 
gastroesophageal junction, in keeping with the provided 
history of Nissen fundoplication.  Delayed images showed no 
evidence of gastroesophageal reflux.  The stomach was normal 
in configuration, contraction, and rugal pattern.  The 
antrum, pylorus, and duodenal bulb showed no evidence of 
peptic ulcer disease.  The opacified small bowel was normal.  
The impression was status post Nissen fundoplication, with 
extrinsic narrowing of the distal esophagus.  

Subsequent VA medical records include the report of upper 
endoscopy and low endoscopy accorded the veteran in August 
2005.  The esophagus was normal, with a notation that on 
status post Nissen fundoplication, the stomach and duodenum 
were each described as normal.  As for the terminal ileum, 
there was mild nodularity.  This was termed as being a 
probable normal variation.  The remainder of the colon did 
not show any large mucosal lesion.

The veteran was also accorded an esophagus and hiatal hernia 
examination by VA in June 2006.  The claims file was reviewed 
by the examiner.  The veteran again complained that following 
the Nissen fundoplication in December 2003, while he 
initially had relief of symptoms, about 8 to 9 months 
afterward, he had symptoms of heartburn and nocturnal reflux.  
He described the heartburn as persistent and constantly 
present.  He also had reflux of acid, but no nausea or 
vomiting, and no blood in the vomitus.  He stated that even 
sometimes drinking water brought on symptoms.  His weight was 
reported as having been stable at 257 pounds.  Appetite had 
been good.  He reported no exacerbating factors and stated no 
particular food exacerbated his symptoms.  

He complained of no relief from any medications he was taking 
which included Omeprazole three times daily.  He had not been 
using any over-the-counter medications.  He reported no 
symptoms of diarrhea or blood in the stools.  He was 
currently employed, but stated he had missed a number of days 
and also had to go without pay because of his disabilities 
that included migraine headaches and acid reflux.  

The veteran denied any history of GI bleeding.  There was no 
history of ulcers.  Reference was made to the testing done in 
August 2005 referred to above.  

On current examination he was described as in no apparent 
distress.  The abdomen was soft, nontender, and 
nondistinctive.  

An upper gastrointestinal series in June 2006 showed status 
post Nissen fundoplication with associated post surgical 
changes and a narrowing at the gastroesophageal junction.  
The study was otherwise unremarkable.  

In view of the foregoing, the Board finds that the medical 
evidence presents no findings that the veteran experiences 
such impairment of health due to the symptoms of his service-
connected gastrointestinal disabilities that a disability 
rating in excess of 30 percent should be assigned.  To award 
the next higher rating of 60 percent under Code 7346, there 
would have to be a showing of symptoms productive of severe 
impairment of health.  Such symptoms would include pain, 
vomiting, material weight loss, hematemesis, or melena with 
moderate anemia.  As indicated in the pertinent medical 
evidence, however, the veteran's weight has been essentially 
stable and there has no been no indication of significant 
weight loss whatsoever in the past few years.  The veteran 
has been accorded clinical and various medical procedures, 
including upper gastrointestinal series and esophageal 
gastroduodenoscopy.  At the time of the most recent medical 
examination, the abdomen was soft, nontender, and 
nondistended.  Recent esophageal gastroduodenoscopy showed no 
symptoms of reflux or any residuals of Barrett's esophagus.  
The June 2006 upper gastrointestinal series showed status 
post Nissen fundoplication with some post surgical changes 
and narrowing at the gastroesophageal junction, but otherwise 
was described as unremarkable.  

In reaching its decision, the Board recognizes the veteran's 
complaints with regard to the epigastric discomfort he is 
experiencing, but notes that these are contemplated by the 
currently assigned 30 percent disability rating, a rating 
that is indicative of significant impairment.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.47, 4.114, 
Diagnostic Code 7346.



ORDER

A disability rating in excess of 30 percent for 
gastroesophageal reflux disease with Barrett's esophagus is 
denied.  


	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


